Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          This communication is responsive to application claims of 2/23/2021.   Claims 1-19 are now pending.


Election/Restrictions
3.          Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a system of transmitting a terahertz wave, wherein the terahertz wave further is reflected from a first plane, classified in H04B 10/071.
II.	Claim 19, drawn to a method of transmitting a terahertz wave, wherein information based on directional axis of the terahertz wave can be used to provide control, classified in H04B 10/0799.
The inventions are distinct, each from the other because of the following reasons:
4.          Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).    In the instant case, inventions I and II are different because invention I is related to a system of transmitting a terahertz wave, comprising of a transmitter, a receiver, and a lens, wherein the system is placed in a passage, and wherein a first plane and a second plane are formed, and the terahertz wave is reflected from the first plane.    Invention II is related to a method of controlling a system that is comprised of a transmission unit, a reception unit, and a lens, wherein a terahertz wave can be 

5.          Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
b) the inventions require a different field of search (for example, searching different classes/subclasses, or electronic resources, or employing different search queries);
c) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636